FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GILBERTO VELASCO SANCHEZ;                       No. 07-70193
 BERTHA ARREGUIN CONTRERAS,
                                                 Agency Nos. A079-572-703
              Petitioners,                                   A079-572-704

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 16, 2010**

Before:       FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gilberto Velasco Sanchez and Bertha Arreguin Contreras, husband and wife

and natives and citizens of Mexico, petition for review of the Board of Immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.’

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
Appeals’ (“BIA”) order denying their motion to reopen based on ineffective

assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252.

Reviewing for abuse of discretion, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th

Cir. 2007), we deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than 21 months after the

BIA’s December 2, 2004, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final

administrative order), and petitioners failed to establish grounds for equitable

tolling. Singh, 491 F.3d at 1096-97.

       Petitioners’ remaining contention is unavailing.

       PETITION FOR REVIEW DENIED.




AP/Research                                2                                       07-70193